J-A14034-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA                :    IN THE SUPERIOR COURT OF
                                             :         PENNSYLVANIA
                      Appellant              :
                                             :
                                             :
               v.                            :
                                             :
                                             :
 TOD A. GALLAGHER                            :    No. 1529 WDA 2019

               Appeal from the Order Entered September 23, 2019
       In the Court of Common Pleas of Butler County Criminal Division at
                        No(s): CP-10-CR-0000407-2019


BEFORE: SHOGAN, J., McLAUGHLIN, J., and MUSMANNO, J.

CONCURRING/DISSENTING MEMORANDUM BY McLAUGHLIN, J.:

FILED OCTOBER 28, 2020

       I respectfully concur in part and dissent in part. I agree with the Majority

that    the   Commonwealth’s      claim   that   the   trial   court   misinterpreted

Commonwealth v. Fulton, 179 A.3d 475 (Pa. 2018), lacks merit. Indeed,

the Commonwealth concedes in its brief to this Court that the trial court did

not misinterpret the case. See Commonwealth’s Br. at 16. However, I

respectfully disagree that the court properly suppressed the evidence related

to the cell phone search. I would conclude that the Commonwealth

demonstrated that, considering the totality of the circumstances, Gallagher’s

consent to search the cell phone was voluntarily given and not the product of

coercion or duress.

       The rule that authorities need a warrant before conducting a search,

unless an exception applies, extends to searches of cell phones. See Fulton,
J-A14034-20



179 A.3d at 487. As the Majority states, one such exception is a voluntary

consent. The “Commonwealth bears the burden of establishing that a consent

is the product of an essentially free and unconstrained choice—not the result

of duress or coercion, express or implied, or a will overborne—under the

totality of the circumstances.” Commonwealth v. Strickler, 757 A.2d 884,

901 (Pa. 2000). “[K]nowledge of the right to refuse to consent to the search

is a factor to be taken into account, [but] the Commonwealth is not required

to demonstrate such knowledge as a prerequisite to establishing voluntary

consent.” Id. Further, “the maturity, sophistication and mental or emotional

state of the defendant (including age, intelligence and capacity to exercise

free will), are to be taken into account.” Id.

      I believe that the trial court’s conclusion that Gallagher’s consent was

not knowing is not supported by the record. At the suppression hearing,

Detective Michael Bailey testified that he contacted Gallagher and arranged

for him to come to the police station for an interview, and Gallagher arrived

at the police station with his father.

      Once in the interview room, Gallagher showed Detective Bailey a picture

on his cell phone of the two girls with whom he spent time the previous

weekend. Detective Bailey asked Gallagher if he minded if they looked at his

phone, and Gallagher replied that he had no objection. Detective Bailey asked




                                         -2-
J-A14034-20



Gallagher to sign a consent form, which Gallagher read and signed.1 The form

is not a model of clarity, but it is entitled, “Consent to Search of Stored

Electronic Media.” The body of the form then begins with an incomplete

sentence: “I, Tod Gallagher , having been advised of my rights by Michael

Bailey , consent to having my computer hardware and all equipment which

can collect, analyze, create, display, convert, store, conceal, or transmit

electronic, magnetic, optical, or similar computer impulses or data.” Consent

to Search of Stored Electronic Media. The form then defines “hardware” as

including “cell phones”:

       Hardware includes (but is not limited to) any data-processing
       devices (such as central processing units, memory typewriters,
       and self-contained “laptop” or “notebook” computers); internal
       and peripheral storage devices (such as fixed disks, external hard
       disk drives and diskettes, tape drives and tapes, optical storage
       devices, transistor-like binary devices, and other memory storage
       devices); peripheral input/output devices (such as keyboards,
       printers, plotters, video display monitors, and optical readers);
       cell phones, pagers, PDA”s (personal desktop assistants) and
       related communications devices (such as modems, cables and
       connections, recording equipment, RAM or ROM units, acoustic
       couplers, automatic dialers, speed dialers, programmable
       telephone dialing or signaling devices, and electronic tone -
       generating devices); as well as any devices, mechanisms, or parts
       that can be used to restrict access to computer hardware such as
       physical keys and locks).

Id.


____________________________________________


1 The Commonwealth admitted the form into evidence, but it is not in the
certified record. However, there is a copy of it in the reproduced record. See
R.R. 53. Gallagher did not object to the accuracy of the reproduced record.
Therefore, we consider the copy in the reproduced record. See
Commonwealth v. Brown, 52 A.3d 1139, 1145 n.4 (Pa. 2012).

                                           -3-
J-A14034-20



      Gallagher signed the form at the bottom. He then gave Detective Bailey

the phone and allowed him to search it. See N.T. Hearing, 7/22/19, at 29-32.

      Under these circumstances, I cannot conclude that the record supports

the finding that Gallagher’s consent was not knowing. The Majority reaches

the contrary conclusion because Gallagher allegedly did not know what rights

he was relinquishing. In this regard, the Majority appears to agree with the

suppression court that Gallagher could not know about “his constitutional right

to privacy of the data stored on his cell phone and that he was free to deny

the request to consent to [the] search” because the form did not explicitly set

them forth and Detective Bailey did not tell him.

      I respectfully disagree that the record supports the suppression court’s

conclusion. Although the text of the form did not explicitly say that Gallagher

had a right to privacy to the data and that he could refuse to consent to the

search, the surrounding circumstances told him. Both Detective Bailey and the

consent form asked Gallagher for his consent, and the act of asking in itself

adequately conveyed to Gallagher that the information was private and that

he could refuse. Furthermore, Detective Bailey presented the form to

Gallagher as a follow-up to his verbal request for consent to “look at” the

phone, and in any event, the title of the form made it clear that by signing it,

he was consenting to the search. Absolutely nothing in the record suggests

that police demanded his consent or employed any trickery to obtain

Gallagher’s consent without him knowing what he was doing.




                                     -4-
J-A14034-20



      In this context, I respectfully disagree that the record supports the

determination that Gallagher’s consent was not knowing. The suppression

court’s ruling focused on the text of the form and failed to take into account

the totality of the circumstances. As I would conclude that the totality of the

circumstances indicates that Gallagher knowingly and voluntarily consented

to the search, I would reverse the order of the suppression court. Accordingly,

I concur in part and dissent in part.




                                        -5-